REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	As stated in the previous office action, claim 14 is found allowable because none of the prior art of record teaches, discloses or suggests the polyvalent alcohol, i.e., 2-amino-2-(hydroxymethyl)-1,3-propanediol. 
	Wiedemann, one of the close prior of record, teaches a detergent tablet, the tablet comprising a first pre-formed body having a recess, filled with a gel and a second body partially submerged in the gel (see paragraph [0048]; claim 9).  The gel preferably comprises a thickening system (see paragraph [0023]) which typically comprise a non-aqueous liquid diluent and an organic or polymeric gelling additive (see paragraph [0024]) wherein suitable liquid diluents include propylene glycol (also known as propanediol; which is a C3 alkanediol) (see paragraph [0025]) and glycerine (which is a C3 alkanetriol; see paragraph [0064]).  Wiedemann, in Example 3, teaches an automatic dishwashing tablet comprising a 2-layer tablet (which reads on the first phase that is compressed) having a cavity, the tablet comprising nonionic surfactant, and the cavity is filled with a 3 g of gel comprising nonionic surfactant, 64.8 wt% glycerine and 5.0 wt% gelatine (polymer) (see paragraphs [0061]-[0065]). Wiedemann fails to teach, disclose or suggest the second phase or gel portion comprising both an alkanediol and the 2-amino-2-(hydroxymethyl)-1,3-propanediol. 
	Roy, another close prior art of record, teaches a transparent or translucent, self-standing, automatic dishwashing gel (see abstract) and a further composition, preferably a  compressed powder composition which are situated in direct contact with each other (see paragraph [0082], page 5). In an embodiment, the gel contains a polar organic solvent, preferably a glycol such as propylene glycol (also known as 1,2-propanediol) or butylene glycol, (see paragraph [0039], page 3). The gel also comprises polyethylene imine (PEI, a polymer) (see paragraph [0084), page 5). In Example 4, Roy teaches a layered composition comprising 4 g gel and 5 g powder composition forming a layer directly on top of the gel, wherein the gel comprises dipropylene glycol (a polyvalent alcohol), nonionic surfactant, trimethylolpropane (also a polyvalent alcohol, i.e., an alkanetriol) polyethylene imine polymer (see paragraphs [0112-0115], pages 6-7). Roy, like Wiedemann, fails to teach, disclose or suggest the second phase or gel portion comprising both an alkanediol and the 2-amino-2-(hydroxymethyl)-1,3-propanediol. 
	Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the detergent art. 	
	For the record, the terminal disclaimer filed on September 3, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,626,352  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                       /LORNA M DOUYON/                                                                       Primary Examiner, Art Unit 1761